Citation Nr: 0719643	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than April 30, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to September 1971.This appeal is before the 
Board of Veterans' Appeals (Board) from an April 2003 rating 
decision by a Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
November 1994 rating decision denying service connection for 
PTSD.

2.  After the November 1994 rating decision the first 
communication from the veteran seeking to reopen a claim of 
service connection for PTSD was received on April 30, 2001.


CONCLUSION OF LAW

An effective date earlier than April 30, 2001, is not 
warranted for the award of service connection for PTSD.  38 
U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A.  § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An August 2004 statement of the case provided notice 
on the "downstream" issue of effective dates of awards.  
Neither the veteran nor his representative has alleged that 
notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

Effective Date for Service Connection

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  

The veteran was discharged from service in September 1971.  
He first filed a claim for service connection for PTSD in 
December 1993.  In an unappealed November 1994 rating 
decision, the RO denied service connection for PTSD.  The RO 
attempted to notify the veteran of the denial of service 
connection for PTSD in a November 1994 letter; however, the 
letter was returned as undeliverable ("moved(,) left no 
address(,) unable to forward(,) return to sender").  The 
Board notes that the letter was mailed to the veteran at the 
same address he provided in his December 1993 claim for 
service connection and during a January 1994 VA examination.  
There is no evidence in the record showing any other address 
at that time, nor did the veteran notify VA that he had 
moved.  Furthermore, a copy of this letter was also sent to 
the veteran's representative.  Thus, the RO properly 
discharged its duty by mailing a correctly addressed letter 
to his latest address of record.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993) (It is the claimant's responsibility to 
keep VA advised of his whereabouts.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."); Davis v. Principi, 17 Vet. App. 29, 
37 (2003) (In order to rebut the presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, under 
current case law where the mailing was made to the latest 
address of record, the appellant must establish both that the 
mailing was returned as undeliverable and that there were 
other possible and plausible addresses available to the 
Secretary at the time of the decision.).  The RO's November 
1994 determination, therefore, became final in November 1995.  
See 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103.  

The veteran did not again claim service connection for PTSD 
until April 2001.  The veteran's attorney submitted the 
claim, dated the claim April 28, 2001.  The RO stamped that 
claim as received on April 30, 2001.  

The RO denied the claim in a February 2002 rating decision.  
The veteran filed a notice of disagreement (NOD) with that 
decision.  In an April 2003 decision review officer decision, 
the RO granted service connection for PTSD, with an effective 
date of April 30, 2001.  In September 2003, the veteran 
submitted an NOD with the effective date assigned in the RO's 
April 2003 decision.

As noted above, the effective date for a claim received after 
a final disallowance is the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).  Here, the correct effective date 
for the award of service connection is, therefore, April 30, 
2001, the date of receipt of the reopened claim.  The Board 
has determined that entitlement to an effective date prior to 
April 30, 2001, for the grant of service connection for PTSD 
is not shown as a matter of law.  See Shields v. Brown, 8 
Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be awarded in the absence of statutory authority); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should 
be denied based on lack of legal merit if there is no 
entitlement under the law).


ORDER

An effective date earlier than April 30, 2001, for the grant 
of service connection for PTSD is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


